DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 9, second paragraph, of the Remarks filed on 04/13/2021, with respect to claims 1, 11 and 15 have been fully considered and are persuasive.  Claims 1, 11 and 15 are found allowable for this reasons.

Drawings
The drawings were received on 04/13/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623